EXHIBIT 10.28
AMENDMENT 3
QUOTA SHARE REINSURANCE TREATY
ATTACHING JANUARY 1, 2006
BY AND BETWEEN
AMERICAN HALLMARK INSURANCE COMPANY (AHIC) AND
PHOENIX INDEMNITY INSURANCE COMPANY (PIIC) AND
GULF STATES INSURANCE COMPANY (GSIC)

 

The parties hereby agree to amend ARTICLE 2 - SUBJECT BUSINESS of the quota
share reinsurance treaty as follows:
ARTICLE 2 - SUBJECT BUSINESS
     This agreement shall apply to all insurance business in force of AHIC,
PIIC, and GSIC at the Attachment Date and all new and renewal insurance business
written thereafter by AHIC, PIIC, and GSIC (the “Subject Business”) including
but not limited to business written or renewed in the State of Florida, provided
however, it shall only apply to business in the state of Florida that is written
or renewed on or after Dec 18, 2006.

                                  AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS  
 
 
                   
Date:
  1-9-07       By:   /s/ Kevin T. Kasitz
 
   
 
          Name:   Kevin T. Kasitz    
 
          Title:   President    
 
                                PHOENIX INDEMNITY INSURANCE COMPANY    
 
                   
Date:
  1-9-07       By:   /s/ Brookland Davis
 
   
 
          Name:   Brookland Davis    
 
          Title:   President                   GULF STATES INSURANCE COMPANY    
 
                   
Date:
  01/09/2007       By:   /s/ Donald E. Meyer
 
   
 
          Name:   Donald E. Meyer    
 
          Title:   President    

 